DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7and 10-17 are allowed.

Claims 2 and 8-9 are cancelled 

				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed						-“ transmitter configured to transmit a first physical packet including (1) a first header containing a plurality of fields associated with the plurality of frequency components, the terminal identifier of the selected second terminal being set in a first field corresponding to the first frequency component among the plurality of fields, and (2) a first frame addressed to the second terminal, wherein the first header is transmitted at a frequency band including the plurality of frequency components and the first frame is transmitted via the first frequency component, the transmitter being configured to transmit the terminal identifier of the second terminal and the information identifying the first frequency component to the second wireless communication device, the second wireless communication device is configured to transmit a second physical packet in a period at least partially overlapping with a period in which the first physical packet is transmitted, the second physical packet including (1) a second header containing a plurality of fields associated with the plurality of frequency components, the 
-“ transmitter configured to transmit a first physical packet including (1) a first header containing at least a plurality of fields associated with the first frequency component, the terminal identifier of the first terminal being set in a first field of the plurality of fields associated with the first frequency component, a terminal identifier of the at least one selected second terminal being set in at least one second field of the plurality of fields associated with the first frequency component, and (2) at least one first frame addressed to the at least one second terminal, wherein the first header is transmitted at a frequency band including the plurality of frequency components and the at least one first frame is transmitted via the first frequency component in a spatial multiplexing manner, the transmitter is configured to transmit the terminal identifier of the at least one second terminal and the information identifying the first frequency component to the  second wireless communication device, the second wireless communication is configured to transmit a second physical packet in a period at least partially overlapping with a period in which the first physical packet is transmitted, the second physical packet includes (1) a second header containing a plurality of fields associated with the first frequency component, the terminal identifier of the first terminal being set in a first field of the plurality of fields associated with the first frequency component and the terminal identifier of the at least one selected second terminal being set in at least one second field of the plurality of 
-“a transmitter configured to transmit a first frame instructing the uplink frequency multiplexing transmission, wherein the first frame includes the terminal identifiers of the plurality of first terminals which are set in a plurality of fields corresponding to the plurality of first frequency components, and terminal identifiers of the plurality of second terminals which are set in a plurality of fields corresponding to the plurality of second frequency components, and wherein a transmitter address of the first frame is an address of the  second wireless communication device, and the second terminals are able to receive and interpret the first frame whose transmitter address is the address of the second wireless communication device, wherein the second wireless communication device is configured to transmit a second frame ,the second frame including the terminal identifiers of the plurality of first terminals which are set in a plurality of fields corresponding to the plurality of first frequency components, terminal identifiers of the plurality of second terminals which are set in a plurality of fields corresponding to the plurality of second frequency components, and the first frame being transmitted in a period at least partially overlapping with a period in which the second frame is transmitted as cited in claim14  
-“ a transmitter configured to transmit a second frame at a third frequency band different from the second frequency band, the second frame instructing a plurality of second terminals belonging to the first wireless communication device to perform the uplink frequency 
The closest prior art on record Zhao et al. US 2015/0215903 A1   fails to teach the feature of
-“ transmitter configured to transmit a first physical packet including (1) a first header containing a plurality of fields associated with the plurality of frequency components, the terminal identifier of the selected second terminal being set in a first field corresponding to the first frequency component among the plurality of fields, and (2) a first frame addressed to the second terminal, wherein the first header is transmitted at a frequency band including the plurality of frequency components and the first frame is transmitted via the first frequency component, the transmitter being configured to transmit the terminal identifier of the second terminal and the information identifying the first frequency component to the second wireless communication device, the second wireless communication device is configured to transmit a second physical packet in a period at least partially overlapping with a period in which the first physical packet is 
-“ transmitter configured to transmit a first physical packet including (1) a first header containing at least a plurality of fields associated with the first frequency component, the terminal identifier of the first terminal being set in a first field of the plurality of fields associated with the first frequency component, a terminal identifier of the at least one selected second terminal being set in at least one second field of the plurality of fields associated with the first frequency component, and (2) at least one first frame addressed to the at least one second terminal, wherein the first header is transmitted at a frequency band including the plurality of frequency components and the at least one first frame is transmitted via the first frequency component in a spatial multiplexing manner, the transmitter is configured to transmit the terminal identifier of the at least one second terminal and the information identifying the first frequency component to the  second wireless communication device, the second wireless communication is configured to transmit a second physical packet in a period at least partially overlapping with a period in which the first physical packet is transmitted, the second physical packet includes (1) a second header containing a plurality of fields associated with the first frequency component, the terminal identifier of the first terminal being set in a first field of the plurality of fields associated with the first frequency component and the terminal identifier of the at least one selected second terminal 
-“a transmitter configured to transmit a first frame instructing the uplink frequency multiplexing transmission, wherein the first frame includes the terminal identifiers of the plurality of first terminals which are set in a plurality of fields corresponding to the plurality of first frequency components, and terminal identifiers of the plurality of second terminals which are set in a plurality of fields corresponding to the plurality of second frequency components, and wherein a transmitter address of the first frame is an address of the  second wireless communication device, and the second terminals are able to receive and interpret the first frame whose transmitter address is the address of the second wireless communication device, wherein the second wireless communication device is configured to transmit a second frame ,the second frame including the terminal identifiers of the plurality of first terminals which are set in a plurality of fields corresponding to the plurality of first frequency components, terminal identifiers of the plurality of second terminals which are set in a plurality of fields corresponding to the plurality of second frequency components, and the first frame being transmitted in a period at least partially overlapping with a period in which the second frame is transmitted as cited in claim14  
-“ a transmitter configured to transmit a second frame at a third frequency band different from the second frequency band, the second frame instructing a plurality of second terminals belonging to the first wireless communication device to perform the uplink frequency multiplexing transmission at the first frequency band and the second frame specifying frequency 
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 247

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478